Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the microarray comprising a microfluidic device and its limitations (plurality of chambers having first conduit and second conduit; first tapered transport channel having an interior surface, said first transport channel being in flow communication with at least one said chamber through connection with said first conduit; and second tapered transport channel having an interior surface through connection with said second conduit, wherein passing a fluid through the microfluidic device provides a volume flow rate across the plurality of chambers which is substantially uniform) described in claims 2, 3, 4, 11, 12 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 
In response to the applicant’s arguments filed on 01/05/2022, the examiner still believes that the applicant needs to file a drawing corresponding with the microfluidic device as described in claims 2,3,4,11,12, and 13 in contrary with what the applicant argues. Paragraphs 0040 and 0041 do not provide any additional information of the structure of the microfluidic microarray. In addition, US Patent Publication No. 20110143764 discloses a subject completely different than the claimed subject. There might be a typographical error in the number that needs to be corrected. Therefore, the office asks the applicant to provide a drawing describing the microfluidic microarray for this pending application to be allowed. 

Allowable Subject Matter
Claims 1-5 and 10-14 allowed 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record listed below discloses peptide microarrays that use the principle of in situ synthesis of peptides on microarray. The prior art also discloses detection of peptide sequences on microarray which are phosphorylated by kinase. The prior art also discloses a microfluidic device with similar structure as the claimed invention. However, the prior art is silent on the detection of phosphoproteins from cell lysates. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
The objection to the specification and the 112(b) rejections were withdrawn in view of the Applicant’s amendments filed on 01/05/2022. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	Schutkowski et al. (Schutkowski M, Reineke U, Reimer U. Peptide arrays for kinase profiling. Chembiochem. 2005 Mar; 6(3):513-21. doi: 10.1002/cbic.200400314. PMID: 15742386) discloses peptide microarrays that use the principle of in situ synthesis of peptides on the microarray. However, there is no disclosure of using microfluidic device and there is no disclosure of detection of phosphoproteins from cell lysates.

Min et al. (Min DH, Mrksich M. Peptide arrays: towards routine implementation. Curr Opin Chem Biol. 2004 Oct;8(5):554-8. doi: 10.1016/j.cbpa.2004.08.007. PMID: 15450500) discloses peptide microarrays that uses the principle of in situ synthesis of peptides on the microarray. However, there is no disclosure of using microfluidic device and there is no disclosure of detection of phosphoproteins from cell lysates.

Sikkema et.al. (Arend H. Sikkema, Sander H. Diks, Wilfred F.A. den Dunnen, Arja ter Elst, Frank J.G. Scherpen, Eelco W. Hoving, Rob Ruijtenbeek, Piet J. Boender, Rik de Wijn, Willem A. Kamps, Maikel P. Peppelenbosch and Eveline S.J.M. de Bont. Cancer Res July 15 2009 (69) (14) 5987-5995; DOI: 10.1158/0008-5472.CAN-08-3660) discloses a peptide microarray for the measurement of kinase activity in tumor and control cells. The array supports peptide sequences which are phosphorylated by tyrosine kinase. The phosphoryl groups are detected by a labeled 

Shigaki et al. (Shigaki S, Yamaji T, Han X, Yamanouchi G, Sonoda T, Okitsu O, Mori T, Niidome T, Katayama Y. A peptide microarray for the detection of protein kinase activity in cell lysate. Anal Sci. 2007 Mar;23(3):271-5. doi: 10.2116/analsci.23.271. PMID: 17372367) discloses a peptide microarray for the measurement of protein kinase activity in cell lysate. The array supports peptide sequences which are phosphorylated by phosphoserine, threonine, or tyrosine. The phosphoryl groups are detected by a labeled antibody. However, there is no disclosure of detection of phosphoproteins, but of kinase.  There is also no disclosure of using microfluidic devices with the microarray.

Thiele A, Weiwad M, Zerweck J, Fischer G, Schutkowski M. High density peptide microarrays for proteome-wide fingerprinting of kinase activities in cell lysates. Methods Mol Biol. 2010;669:173-81. doi: 10.1007/978-1-60761-845-4_14. PMID: 20857366. discloses a high density peptide microarray for the analysis of protein kinase activity in cell lysate. The phoshopeptides were detected by fluorescence scanning with the treatment of phosphate-specific stain Pro-Q Diamond. labeled antibody. While phosphorylated proteins from the lysate are bonded to the array, the reference lists that they are removed as interfering material; thus not detected. There is also no disclosure of using microfluidic devices with the microarray.

Jacobs (US2010/0173797A1) discloses the design of diagnostic devices such as microarrays and methods of making and using such devices in differential diagnoses of specific clinical symptoms sets of symptoms wherein peptides, proteins, and/or antibodies can be used as the target to a specific probe (abstract)([0008]).  Jacobs further disclose a microarray comprising a microfluidic device ([0173]) wherein microfluidic reaction device comprises: (a) a plurality of chambers having a first conduit and a second conduit; (b) a first tapered transport channel having an interior surface, said first transport channel being in flow communication with 
However, there is no disclosure on using the arrays to detect phosphoproteins through cell lysate. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Ali Al-Ameen whose telephone number is (571)272-0570. The examiner can normally be reached Mon- Fri 0930 - 1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/MOHAMMAD ALI AL-AMEEN/            Examiner, Art Unit 1641                                                                                                                                                                                            	
/CHRISTOPHER L CHIN/            Primary Examiner, Art Unit 1641